       Case 14-01504        Doc 602      Filed 06/04/20 Entered 06/04/20 10:28:37                   Desc Ntc Ch7
                                       Closed w/o Discharge Page 1 of 1
(7clswod) 12/15


                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA
                                                                     CHAPTER 7
In Re:                                                               Bankruptcy No.

David Eugene Yuska                                                   14−01504

Debtor(s)



                  NOTICE OF CHAPTER 7 CASE CLOSED WITHOUT DISCHARGE



All creditors and parties in interest are notified that the case for has been closed without entry of discharge as the
Official Form 423, Certification About a Financial Management Course has not been filed.




                                                              MEGAN R. WEISS
                                                              Clerk, Bankruptcy Court
                                                              by:



Date: June 4, 2020                                            Deputy Clerk
                                                              United States Bankruptcy Court
                                                              Northern District of Iowa
                                                              111 Seventh Avenue SE Box 15
                                                              Cedar Rapids, IA 52401−2101
                                                              319−286−2200
